EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Brian Bonar, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of theSarbanes-Oxley Act of 2002, that the transition report on Form 10-KT of Allegiant Professional Services, Inc. for the three month period ended December 31, 2008 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such report fairly presents, in all material respects, the financial condition and results of operations of Allegiant Professional Services, Inc. Dated: June 16, 2010 By: /s/ Brian Bonar Brian Bonar Principle Financial Officer
